Exhibit 10.1

TENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS TENTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of August 5, 2013 by and between SILICON VALLEY BANK (“Bank”)
and SOLTA MEDICAL, INC., a Delaware corporation (“Borrower”) whose address is
25881 Industrial Boulevard, Hayward, CA 94545.

RECITALS

A.     Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of March 9, 2009, as amended from time to time, including by
that certain First Amendment to Loan and Security Agreement dated as of
March 27, 2009, that certain Second Amendment to Loan and Security Agreement
dated as of June 30, 2009, that certain Third Amendment to Loan and Security
Agreement dated as of March 30, 2010, that certain Fourth Amendment to Loan and
Security Agreement dated as of October 15, 2010, that certain Fifth Amendment to
Loan and Security Agreement dated as of April 20, 2011, that certain Sixth
Amendment to Loan and Security Agreement dated as of September 12, 2011, that
certain Seventh Amendment to Loan and Security Agreement dated as of October 25,
2011, that certain Eighth Amendment to Loan and Security Agreement dated as of
August 29, 2012 and that certain Ninth Amendment to Loan and Security Agreement
dated as of March 18, 2013 (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B.     Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.     Borrower has requested that Bank amend the Loan Agreement to (i) amend
the financial covenants and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.

D.     Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.     Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.     Amendments to Loan Agreement.

2.1     Section 6.7 (Financial Covenants). Section 6.7(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(a)     Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio not less
than (i) 1.50 to 1.00 for the quarter ending March 31, 2013, (ii) 1.25 to 1.00
for the quarter ending June 30, 2013, (iii) 1.25 to 1.00 for the quarter ending
September 30, 2013 and (iv) 2.00 to 1.00 for the quarter ending December 31,
2013 and at each quarter end thereafter.”

2.2     Section 13.1 (Definitions). The following definition in Section 13.1 of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“Adjusted EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus
(c) to the extent deducted in the calculation of Net Income, depreciation
expense and amortization expense, plus (d) income tax expense of Borrower and
its Subsidiaries on a consolidated basis,



--------------------------------------------------------------------------------

plus (e) non-cash compensation expenses or other non-cash expenses including
non-cash changes to the fair value of contingent consideration liabilities
associated with LipoSonix and Sound Surgical, plus (f) one-time transaction
costs and severance and transition costs associated with the acquisition of
Sound Surgical Technologies, Inc. in an amount not to exceed Three Million
Dollars ($3,000,000), plus (g) one-time severance costs with respect to the
termination of Borrower’s chief executive officer in an amount not to exceed One
Million Dollars ($1,000,000).”

2.3     Exhibit D to the Loan Agreement hereby is replaced with Exhibit D
attached hereto.

3.     Limitation of Amendments.

3.1     The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

4.     Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3     The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

2



--------------------------------------------------------------------------------

5.     Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

6.     Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of (a) this Amendment by each party hereto and
(b) the payment of all Bank Expenses, which may be debited from any Borrower’s
accounts with Bank.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     SOLTA MEDICAL, INC. By:  

/s/ David M. Sabow

    By:  

/s/ John F. Glenn

Name:  

David M. Sabow

    Name:  

John F. Glenn

Title:  

Managing Director

    Title:  

CFO

 

[Signature Page to Tenth Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT D—COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK       Date:                             
              FROM:    SOLTA MEDICAL, INC.      

The undersigned authorized officer of SOLTA MEDICAL, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except (i) as explained in an
accompanying letter or footnotes and (ii) with respect to unaudited financials
for the absence of footnotes and subject to year-end adjustments. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate    Monthly within 30
days    Yes    No Annual Financial Projections    Within 7 days of approval by
board    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC   
Yes    No Borrowing Base Certificate, A/R & A/P Agings, Deferred Revenue Report
   Monthly within 30 days    Yes    No     The following Intellectual Property
was registered (or a registration application submitted) after the Effective
Date (if no registrations, state “None”)

 

 

 

 

Financial Covenant

  

Required

  

Actual

  

Complies

Minimum FCCR (measured quarterly)    1.50 to 1.00 as of 3/31/13; 1.25 to 1.00 as
of 6/30/13; 1.25 to 1.00 as of 9/30/13; 2.00 to 1.00 as of 12/31/13 and at all
times thereafter            :1.00    Yes    No Minimum Leverage Ratio (measured
quarterly)    2.00 to 1.00            :1.00    Yes    No Minimum Liquidity
(measured monthly)    $12,500,000    $                      



--------------------------------------------------------------------------------

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

        

 

  SOLTA MEDICAL, INC.   By:  

 

  Name:  

 

  Title:  

 

               

BANK USE ONLY

Received by:  

 

AUTHORIZED SIGNER

Date:  

 

 

Verified:  

 

AUTHORIZED SIGNER

Date:  

 

Compliance Status:         Yes         No

 



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                         

 

I.

  Fixed Charge Coverage Ratio (Section 6.7(a))

Required:

   1.50 to 1.00 as of 3/31/13; 1.25 to 1.00 as of 6/30/13; 1.25 to 1.00 as of
9/30/13; 2.00 to 1.00 as of 12/31/13 and at each quarter end thereafter
(measured quarterly on a trailing twelve month basis)   

 

Actual:

     

  A.

   Net Income    $            

  B.

   To the extent included in the determination of Net Income       1.     The
provision for income taxes    $                2.     Depreciation expense   
$                3.     Amortization expense    $                4.     Net
Interest Expense    $                5.     non-cash compensation expenses or
other non-cash expenses including non-cash changes to the fair value of
contingent consideration liabilities associated with LipoSonix and Sound
Surgical, plus one-time transaction costs and severance and transition costs
associated with the acquisition of Sound Surgical Technologies, Inc. in an
amount not to exceed Three Million Dollars ($3,000,000), plus one-time severance
costs with respect to the termination of Borrower’s chief executive officer in
an amount not to exceed One Million Dollars ($1,000,000)       6.     The sum of
lines 1 through 5    $            

  C.

   Adjusted EBIDTA (line A plus line B.6)    $            

  D.

   Unfunded Capitalized Expenditures    $            

  E.

   Cash Taxes    $            

  F.

   Total Consolidated Indebtedness    $            

  G.

   Fixed Charge Coverage Ratio (the sum of line C minus line D minus line E all
divided by line F)          :1.00



--------------------------------------------------------------------------------

Is line G equal to or greater than the amount required above?      

             No, not in compliance                                        
                                              Yes, in compliance

 

II.

  Leverage Ratio (Section 6.7(b))

Required:    2.00 to 1.00 (Measured quarterly)   

Actual:

  

  A.

   Funded SVB Senior Debt (does not include the Mezzanine Facility)   

  B.

   Net Income    $            

  C.

   To the extent included in the determination of Net Income       1.     The
provision for income taxes    $                2.     Depreciation expense   
$                3.     Amortization expense    $                4.     Net
Interest Expense    $                5.     non-cash compensation expenses or
other non-cash expenses including non-cash changes to the fair value of
contingent consideration liabilities associated with LipoSonix and Sound
Surgical, plus one-time transaction costs and severance and transition costs
associated with the acquisition of Sound Surgical Technologies, Inc. in an
amount not to exceed Three Million Dollars ($3,000,000), plus one-time severance
costs with respect to the termination of Borrower’s chief executive officer in
an amount not to exceed One Million Dollars ($1,000,000)       6.     The sum of
lines 1 through 5    $            

  C.

   Adjusted EBITDA (line B plus line C.6)    $            

  D.

   Leverage Ratio (line A divided by line C)          :1.00 Is line D less than
or equal to the amount required above?   

             No, not in compliance                                        
                                              Yes, in compliance



--------------------------------------------------------------------------------

III.

  Liquidity (Section 6.7(c))   

Required:    Twelve Million Five Hundred Thousand Dollars ($12,500,000) at all
times.   

Actual:

     

  A.    Aggregate value of the unrestricted balance sheet cash of Borrower   
$               B.    Availability Amount    $               C.    Liquidity
(line A plus line B)    $             Is line C equal to or greater than Twelve
Million Five Hundred Thousand Dollars ($12,500,000)?   

             No, not in compliance                                        
                                              Yes, in compliance